[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 25, 2006
                              No. 06-11847                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-80067-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MICHAEL DIGIROLAMO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 25, 2006)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Michael DiGirolamo appeals his 160-month sentence for three counts of
bank robbery. 18 U.S.C. § 2113(a). DiGirolamo argues that his sentence is

unreasonable because the court did not adequately consider mitigating factors

under section 3553(a) that weighed in favor of a lesser sentence. We affirm.

      This Court reviews “a defendant’s ultimate sentence for reasonableness.”

United States v. Williams, 435 F.3d 1350, 1353 (11th Cir. 2006). “We are

required ‘to determine whether the sentence imposed by the district court was

reasonable in the context of the factors outlined in [18 U.S.C. § 3553(a)].’” Id.

(quoting United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.2005)). The

factors to be considered include the nature of the offense, the history and

characteristics of the defendant, the seriousness of the offense, the need to protect

the public, and the kinds of sentences available. 18 U.S.C. § 3553(a). Review for

reasonableness is deferential. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). “[W]hen the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.” Id.

      DiGirolamo argues that his sentence is unreasonable because the district

court gave excessive weight to the nature and seriousness of the offense and did

not take into consideration DiGirolamo’s longstanding drug problem, his

substantial assistance to the authorities, that the criminal history category over-

represented his actual conduct, or his time spent in state prison. We disagree. The



                                           2
sentencing transcript reflects that the district court adequately considered the

section 3553(a) factors. The district court commented on the character of

DiGirolamo, his drug addiction, his ability to pay restitution, that DiGirolamo was

unarmed during the robberies, and that DiGirolamo had armed himself in the past

in connection with his drug activity. We cannot say that DiGirolamo’s sentence,

which falls at the low end of the undisputed guideline range, is unreasonable.

      The sentence is

      AFFIRMED.




                                           3